Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-9 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding an opening/closing mechanism that includes an opening/closing member which is disposed between a filter part and an end wall, and opens/closes an opening, a working member which is disposed on an opposite side to the opening/closing member so as to interpose the end wall between the working member and the opening/closing member, and a holding part having a notch part at a surface opposing a side wall of the intake member, wherein the notch part is obliquely notched out so as to gradually become a narrow shape extending toward a linking part with the arm part, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Okane et al. (JP 2001090608 A, herein “Okane”) discloses an opening/closing mechanism of an intake member, an intake member (A) which accommodates a filter part (see paragraph [0008]) and has an opening (6) leading to a carburetor (see paragraph [0008] in an end wall (7) opposing the filter part, and an opening/closing member (“choke valve”, see paragraph [0008], last sentence) which is disposed between the filter part and the end wall, and opens/closes the opening (see Figures 1 and 2).  Further, Okane discloses a working member (22) which is disposed on an opposite side to the opening/closing member so as to interpose the end wall (7), and allows the opening/closing member to be operated (see paragraph [8]), wherein the working member includes an arm part (22) which extends along the end wall and is linked with the opening/closing member to interpose the end wall at one end part (see Figures 1 and 2), and a holding part (22a) provided to another end part of the arm part (see Figure 2), and wherein the intake member has a guide hole (defined between stop pieces (13), (14)) into which the arm part is inserted and guides movement of the arm part (functional aspect of the guide hole), and wherein the holding part is disposed to project more than the guide hole (see Figure 2), is provided to be wider than the arm part (as defined and shown in Figure 1), and has a notch part (see, e.g., Figure 4) at a surface opposing the side wall of the intake member.
However, neither Okane nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. In combination with the remaining limitations in the claims, the prior art does not teach or suggest the claimed opening/closing mechanism having an opening/closing member which is disposed between a filter part and an end wall, and opens/closes an opening, a working member which is disposed on an opposite side to the opening/closing member so as to interpose the end wall between the working member and the opening/closing member, and a holding part having a notch part at a surface opposing a side wall of the intake member, wherein the notch part is obliquely notched out so as to gradually become a narrow shape extending toward a linking part with the arm part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747